Citation Nr: 0932739	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-32 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 50 percent disability rating 
for PTSD, effective May 7, 2003.  The Board remanded the 
claim for additional development in January 2009.  

An April 2009 rating decision increased the rating for PTSD, 
from 50 to 70 percent disabling, effective May 7, 2003.  
However, as that increase does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and 
social impairment, with deficiencies in most areas, due to 
such symptoms as:  suicidal ideation; impaired impulse 
control; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 9411, a 70 percent rating is assigned 
for PTSD when the psychiatric condition produces occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411 (2008).    

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).     

Post-service VA and private medical records dated from July 
2003 to March 2009 show that the Veteran received 
intermittent treatment for PTSD, major depression with 
psychotic features, anxiety disorder, intermittent explosive 
disorder, and rule out bipolar disorder.  The medical 
evidence shows that he suffered from isolation, avoidance, 
paranoia, mistrust, poor sleep habits, irritability, problems 
controlling his anger, anxiety, severe and frequent panic 
attacks, major depression, circumstantial speech, 
disassociation, nightmares and flashbacks, anhedonia, 
suicidal and homicidal ideation without current plan or 
intent, and mild delusions.  The Veteran was seen to have 
problems with memory and concentration and be extremely 
hypervigilant.  He had impaired impulse control that 
manifested itself as explosive rage and caused him to lash 
out at family members and those around him if he felt 
threatened, trapped, or cornered.  He had difficulty 
maintaining effective social relationships, had very few 
friends, rarely participated in family activities, and had no 
interests or hobbies at all.  He reported that he was close 
to no one, not even family members, and would rather be 
alone.  His PTSD was found to be a major contributing factor 
as to why he was unable to work.  Throughout various 
treatment sessions, he was assigned Global Assessment of 
Functioning (GAF) scores of 40, 45, and 50.  

On VA examination in November 2004, the Veteran complained of 
depression, anxiety, agitation, and nightmares.  The 
Veteran's wife reported that he would fight in his sleep when 
he had nightmares.  She stated that he had become rather 
violent with intermittent explosive behavior.  Examination 
revealed the Veteran to be neat, tidy, and cooperative.  He 
talked clearly, audibly, and rationally, but lacked 
spontaneity.  His affect was appropriate.  He was oriented to 
all spheres but exhibited forgetfulness.  He was a little 
guarded and suspicious but had no bizarre thought processes, 
or tangential or circumstantial thinking.  He had no 
hallucinations, and his insight, judgment, and problem 
solving seemed to be fair.  The examiner diagnosed the 
Veteran with moderate to severe PTSD and assigned a GAF score 
of 45.  

At a March 2009 VA examination, the Veteran reported that his 
relationships with his wife and son were problematic because 
he would get irritable and snap at them.  He stated that he 
was unable to share a bed with his wife because he had 
problems with restless and fitful sleep.  He complained that 
although he previously had some positive relationships while 
he was working, he no longer had any social relationships.  
He reported that he did not trust people and became easily 
irritated with them.  He stated that he spent the majority of 
his leisure time alone and that his wife would frequently 
find him crying.  He asserted that he had become involved in 
physical altercations with his son on three occasions and had 
also been involved with a number of verbal altercations that 
escalated to shoving.  He reported moderate to severe neglect 
of personal appearance as well as hygiene issues.  The 
examiner noted that the Veteran's psychosocial functioning 
appeared to be fair to poor.  She found that his 
interpersonal impairments seemed to be related to 
irritability, anger outbursts, social distancing, and 
isolation possibly related to secondary depressive symptoms.  
His paucity of meaningful pursuits were found to be related 
to re-experiencing intrusive thoughts of traumatic military 
experiences and loss of interest.  The examiner also asserted 
that the Veteran's neglect of personal appearance and hygiene 
were related to motivational disturbance and apathy 
associated with secondary depressive symptoms.  Examination 
revealed the Veteran to be clean, neatly groomed, and 
appropriately dressed.  He was restless and tense with 
appropriate affect and nervous and aggravated mood.  He was 
cooperative, attentive, and irritable towards the examiner.  
His speech was spontaneous, clear, coherent, and irrelevant.  
He was oriented in all spheres, and his concentration 
capacity was sufficient for conversation.  His thought 
process was circumstantial and tangential, and the content 
was unremarkable.  He understood the outcome of behavior and 
partially understood that he had a problem.  He had no 
delusions, hallucinations, inappropriate behavior, or 
obsessive or ritualistic behavior.  The Veteran had 
difficulty initiating and maintaining sleep.  There was 
evidence of substantial impairment of abstract-thinking 
ability associated with the misinterpretation of 
environmental stimuli that would likely result in problematic 
interactions and inappropriate behaviors due to 
misinterpretations.  The Veteran suffered from panic attacks 
that lasted between five minutes and one hour.  He had 
suicidal thoughts on a weekly basis and homicidal thoughts 
that caused him to threaten to harm others on a monthly 
basis.  He had no current homicidal plan or intent and 
reported that even though he currently had access to a method 
of suicide, he had no plan or intent to carry it out.  He had 
fair impulse control and mildly impaired recent memory.  The 
examiner found that the Veteran experienced psychological 
difficulties that would be problematic for occupational 
functioning.  She stated that his occupational deficits were 
thought to be related to anger outbursts associated with 
impulse control problems, irritability, problems with 
abstract-thinking ability, concentration, and non-linear 
thought processes.  She diagnosed him with chronic PTSD and 
chronic severe major depressive disorder without psychotic 
features.  She assigned a GAF score of 20 due to the presence 
of frequent violent threats and episodes of physical 
altercations with family members and strangers.    

The November 2004 VA examination assigned a GAF score of 45, 
the March 2009 VA examination assigned a GAF score of 20, and 
various treatment visits assigned GAF scores of 40, 45, and 
50.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 
60 Fed. Reg. 43186 (1995).  

Under DSM-IV, GAF scores 45 to 50 indicate serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (no friends, unable to 
keep a job).  A GAF score of 40 indicates some impairment in 
reality testing or communication (speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF score of 20 indicates some danger of 
hurting self or others (suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(smears feces) or gross impairment in communication (largely 
incoherent or mute).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.).  

The Board finds that past VA examinations and private and VA 
treatment sessions have tended to show that the Veteran's 
PTSD symptoms have been severe in nature.  However, the 
evidence does not show that the Veteran had grossly impaired 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
disorientation to time, place, or space; intermittent 
inability to perform activities of daily living; or memory 
loss for names of close relatives, own occupation, or own 
name.  The Board finds that the Veteran's symptoms do not 
appear to have increased to such an extent that he is totally 
disabled by his PTSD.  Accordingly, the Board finds that his 
symptoms related to PTSD have not worsened to the extent that 
an increased rating is warranted.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 70 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of total occupational or social 
impairment.  While treating physicians and the VA examiners 
have reported that the Veteran has some circumstantial and 
tangential speech and thought processes, he does not have 
grossly impaired thought processes or communication.  
Assessments of his condition have not shown that he has 
grossly inappropriate behavior, although he has some 
inappropriate behavior, mostly relating to physical 
altercations.  The findings do not support the conclusion 
that the Veteran has memory loss for the names of close 
relatives or his own name or spatial disorientation.  
Although he has been noted to neglect his personal appearance 
and hygiene at times, he did not have an overall inability to 
perform daily living activities and personal appearance and 
hygiene.  While his symptoms have been noted to interfere in 
his ability to relate to others, these factors alone are not 
sufficient to warrant an increased rating of 100 percent for 
his PTSD.  Therefore, the Board finds that a rating in excess 
of 70 percent is not warranted.  While various VA physicians 
as well as the March 2009 VA examiner found that the Veteran 
was not employable, those findings were based on the 
inclusion of symptomatology from other disabilities.  In an 
April 2009 rating decision, the Veteran was assigned a total 
rating for compensation purposes based on individual 
unemployability.  Therefore, the Board finds that he is 
already compensated for the unemployability caused by his 
various service-connected disabilities in combination.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's PTSD does not 
warrant a rating in excess of 70 percent for the period under 
consideration since the effective date of service connection.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003; rating 
decisions in January 2005 and April 2009; a statement of the 
case in October 2005; and a supplemental statement of the 
case in July 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating greater than 70 percent for PTSD is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


